Detailed Action
This Office action responds to the election filed 8/30/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of species I, subspecies I(a) in the reply filed on 8/30/2022 is acknowledged.  The traversal is on the ground(s) that no serious burden exists in examination of the plurality of species. This is not found persuasive because as the figures and sections of the specification show, the species have mutually exclusive characteristics. As stated in MPEP 808.02, a serious burden is present when there is C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. The requirement is still deemed proper and is therefore made FINAL.
Claims 6-7 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/30/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 520.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yazdani (US 20160372448 A1).
Regarding claim 1, Yazdani discloses a semiconductor package (Fig. 19D), comprising: a substrate (Substrate, see annotated figure below); a first lower stack (First Lower Stack) on the substrate, the first lower stack including a plurality of first lower semiconductor chips stacked on each other (Die 1, Die 2); a redistribution substrate (Redistribution Substrate) on the first lower stack; a redistribution connector (Redistribution Connector) on the substrate, the redistribution connector electrically connecting the substrate to the redistribution substrate; a first upper stack (First Upper Stack) on the redistribution substrate, the first upper stack including a plurality of first upper semiconductor chips stacked in a cascade formation (Die 1, Die 2); a first upper connector (First Upper Connector) on the redistribution substrate, the first upper connector electrically connecting the redistribution substrate to the first upper stack; a second upper stack (Second Upper Stack) on the redistribution substrate and horizontally spaced apart from the first upper stack, the second upper stack including a plurality of second upper semiconductor chips stacked in a cascade formation (Die 3, Die 4); and a second upper connector (Second Upper Connector) on the redistribution substrate, the second upper connector electrically connecting the redistribution substrate to the second upper stack, wherein the redistribution connector is on one side edge at a top surface (see annotated figure) of the redistribution substrate, wherein the first upper connector is on one side edge at a top surface of the first upper stack, and wherein the second upper connector is on one side edge at a top surface of the second upper stack.
Illustrated below is a marked and annotated figure of Fig. 19D of Yazdani.

    PNG
    media_image1.png
    215
    537
    media_image1.png
    Greyscale

Regarding independent claim 9, Yazdani discloses a semiconductor package (Fig. 19D), comprising: a substrate (Substrate, see annotated figure above) including a substrate pad (portion of Substrate contacting Redistribution Connector); a first lower stack on the substrate (First Lower Stack), the first lower stack including a plurality of first lower semiconductor chips stacked on each other (Die 1, Die 2); a redistribution substrate (Redistribution Substrate) on the first lower stack, the redistribution substrate including at least one redistribution pad (portion of Redistribution Substrate contacting Redistribution Connector, First Upper Connector, and Second Upper Connector); a first upper stack (First Upper Stack) on the redistribution substrate, the first upper stack including a plurality of first upper semiconductor chips stacked in a cascade formation (Die 1, Die 2), each of the first upper semiconductor chips including a first upper pad (portion contacting First Upper Connector) exposed on one side edge at a top surface thereof (exposed to connect to First Upper Connector); a second upper stack (Second Upper Stack) on the redistribution substrate and horizontally spaced apart from the first upper stack, the second upper stack including a plurality of second upper semiconductor chips stacked in a cascade formation (Die 3, Die 4), each of the second upper semiconductor chips including a second upper pad (portion contacting Second Upper Connector) exposed on one side edge at a top surface thereof (exposed to connect to Second Upper Connector); a first upper connector (First Upper Connector) electrically connecting the first upper pad to the redistribution substrate; and a second upper connector (Second Upper Connector) electrically connecting the second upper pad to the redistribution substrate.
Regarding claim 10, Yazdani discloses a semiconductor package (Fig. 19D), further comprising: a redistribution connector (Redistribution Connecor) electrically connecting the substrate pad to the redistribution substrate, wherein the redistribution connector lies on the substrate and extends toward one side edge at a top surface of the redistribution substrate (see annotated figure).
Regarding claim 11, Yazdani discloses a semiconductor package (Fig. 19D), wherein the first upper connector lies on the redistribution substrate and extends along one lateral surface of the first upper stack, and the second upper connector lies on the redistribution substrate and extends along one lateral surface of the second upper stack.
Regarding claim 12, Yazdani discloses a semiconductor package (Fig. 19D), wherein the first upper connector is coupled to the first upper pad, and the second upper connector is coupled to the second upper pad.
Regarding claim 13, Yazdani discloses a semiconductor package (Fig. 19D), further comprising: a second lower stack (Second Lower Stack) on the substrate, the second lower stack including a plurality of second lower semiconductor chips stacked on each other (Die 3, Die 4), wherein the first lower semiconductor chips are vertically stacked, and wherein the second lower semiconductor chips are vertically stacked.
Regarding claim 14, Yazdani discloses a semiconductor package (Fig. 19D), further comprising: a second lower stack (Second Lower Stack) on the substrate, the second lower stack including a plurality of second lower semiconductor chips (Die 3, Die 4) stacked on each other, wherein the first lower semiconductor chips are stacked in a cascade formation, and wherein the second lower semiconductor chips are stacked in a cascade formation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yazdani.
Regarding claim 8, Yazdani discloses a semiconductor package (Fig. 19D) wherein the redistribution substrate includes a redistribution pattern (“metal layers” [0053]).
Yazdani fails to expressly illustrate the redistribution pattern is electrically connected to the first upper connector and the second upper connector.  However, Fig. 19D of Yazdani clearly teaches the first and second upper connectors connected to the redistribution substrate, and further teaches the redistribution substrate electrically connected to external circuitry (through the redistribution connector).  Therefore, it would have been obvious to have the claimed redistribution pattern because it would enable connecting the first and second upper connectors to external circuitry.  In reference to the claim language referring to the intended use of the redistribution pattern electrically connected to the first and second upper connectors, intended use and other types of functional language must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Regarding claim 17, Yazdani discloses a semiconductor package (Fig. 19D), wherein the redistribution substrate includes a redistribution pattern (“metal layers” [0053]), the at least one redistribution pad includes a plurality of redistribution pads, a portion of the redistribution pads is electrically connected to the first upper connector, another portion of the redistribution pads is electrically connected to the second upper connector
Yazdani fails to expressly illustrate the redistribution pattern is coupled to the redistribution pads.  However, Fig. 19D of Yazdani clearly teaches the first and second upper connectors connected to the redistribution substrate, and further teaches the redistribution substrate electrically connected to external circuitry (through the redistribution connector).  Therefore, it would have been obvious to have the claimed redistribution pattern because it would enable connecting the first upper, second upper, and redistribution connectors to external circuitry.  In reference to the claim language referring to the intended use of the redistribution pattern coupled to the redistribution pads, intended use and other types of functional language must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Claims 1, 4, 8-12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20170025385 A1).
Regarding claim 1, Song discloses a semiconductor package (Fig. 23), comprising: a substrate 100; a first lower stack on the substrate (130); a redistribution substrate (210) on the first lower stack; a redistribution connector (160) on the substrate, the redistribution connector electrically connecting the substrate to the redistribution substrate; a first upper stack (stack of 220 on left) on the redistribution substrate, the first upper stack including a plurality of first upper semiconductor chips stacked in a cascade formation; a first upper connector (222 on left) on the redistribution substrate, the first upper connector electrically connecting the redistribution substrate to the first upper stack; a second upper stack (stack of 220 on right) on the redistribution substrate and horizontally spaced apart from the first upper stack, the second upper stack including a plurality of second upper semiconductor chips stacked in a cascade formation; and a second upper connector (222 on right) on the redistribution substrate, the second upper connector electrically connecting the redistribution substrate to the second upper stack, wherein the redistribution connector is on one side edge at a top surface of the redistribution substrate (surface facing 100), wherein the first upper connector is on one side edge at a top surface of the first upper stack (surface facing away from 100), and wherein the second upper connector is on one side edge at a top surface of the second upper stack (surface facing away from 100).
Illustrated below is Fig. 23 of Song.

    PNG
    media_image2.png
    425
    728
    media_image2.png
    Greyscale

Although the device disclosed by the embodiment of Fig. 23 shows substantial features of the claimed invention, it fails to expressly teach the first lower stack including a plurality of first lower semiconductor chips stacked on each other.
Nonetheless, Song discloses these features in another embodiment (see Fig. 11), where the first lower stack includes a plurality of first lower semiconductor chips (130, 120) stacked on each other.
A person having ordinary skill in the art at the time of filing the invention would have readily recognized the desirability and advantages of modifying these alternative embodiments, by including a plurality of first lower semiconductor chips stacked on each other in the first lower stack.  This first lower stack would reduce the area of the substrate covered by the first lower semiconductor chips, thus enabling a smaller semiconductor package.  Therefore, it would have been obvious to have the first lower stack as claimed because it would enable a smaller package.
Illustrated below is Fig. 11 of Song.

    PNG
    media_image3.png
    433
    720
    media_image3.png
    Greyscale

Regarding claim 4, Song discloses a semiconductor package (Fig. 23), further comprising: a molding layer (150 with 250) on the substrate, the molding layer covering the redistribution substrate, the first upper stack, and the second upper stack.
Regarding claim 8, Song discloses a semiconductor package (Fig. 23), wherein the redistribution substrate includes a redistribution pattern (“internal wires” [0049]), and the redistribution pattern is electrically connected to the first upper connector and the second upper connector (through 212).
Regarding claim 9, Song discloses a semiconductor package (Fig. 23), comprising: a substrate (100) including a substrate pad (112); a first lower stack (130) on the substrate; a redistribution substrate (210) on the first lower stack, the redistribution substrate including at least one redistribution pad (212); a first upper stack (stack of 220 on left) on the redistribution substrate, the first upper stack including a plurality of first upper semiconductor chips stacked in a cascade formation, each of the first upper semiconductor chips including a first upper pad (portion of 220 contacting 222) exposed on one side edge at a top surface thereof; a second upper stack (stack of 220 on right) on the redistribution substrate and horizontally spaced apart from the first upper stack, the second upper stack including a plurality of second upper semiconductor chips stacked in a cascade formation, each of the second upper semiconductor chips including a second upper pad (portion of 220 contacting 222) exposed on one side edge at a top surface thereof; a first upper connector (222 on left) electrically connecting the first upper pad to the redistribution substrate; and a second upper connector (222 on right) electrically connecting the second upper pad to the redistribution substrate.
Although the device disclosed by the embodiment of Fig. 23 shows substantial features of the claimed invention, it fails to expressly teach the first lower stack including a plurality of first lower semiconductor chips stacked on each other.
Nonetheless, Song discloses these features in another embodiment (see Fig. 11), where the first lower stack includes a plurality of first lower semiconductor chips (130, 120) stacked on each other.
A person having ordinary skill in the art at the time of filing the invention would have readily recognized the desirability and advantages of modifying these alternative embodiments, by including a plurality of first lower semiconductor chips stacked on each other in the first lower stack.  This first lower stack would reduce the area of the substrate covered by the first lower semiconductor chips, thus enabling a smaller semiconductor package.  Therefore, it would have been obvious to have the first lower stack as claimed because it would enable a smaller package.
Regarding claim 10, Song discloses a semiconductor package (Fig. 23), further comprising: a redistribution connector (160) electrically connecting the substrate pad to the redistribution substrate, wherein the redistribution connector lies on the substrate and extends toward one side edge at a top surface of the redistribution substrate (surface facing 100).
Regarding claim 11, Song discloses a semiconductor package (Fig. 23), wherein the first upper connector lies on the redistribution substrate and extends along one lateral surface of the first upper stack, and the second upper connector lies on the redistribution substrate and extends along one lateral surface of the second upper stack.
Regarding claim 12, Song discloses a semiconductor package (Fig. 23), wherein the first upper connector is coupled to the first upper pad, and the second upper connector is coupled to the second upper pad.
Regarding claim 16, Song discloses a semiconductor package (Fig. 23), wherein the redistribution substrate includes a dielectric layer (layer closest to 100, “layers” [0062]) and a passivation layer (layer furthest from 100, “layers” [0062]) on the dielectric layer, the passivation layer exposes the at least one redistribution pad.
Regarding claim 17, Song discloses a semiconductor package (Fig. 23), wherein the redistribution substrate includes a redistribution pattern (“internal wires” [0049]), the at least one redistribution pad includes a plurality of redistribution pads, a portion of the redistribution pads is electrically connected to the first upper connector, another portion of the redistribution pads is electrically connected to the second upper connector, and the redistribution pattern is coupled to the redistribution pads (“electrically connecting” [0049]).
Allowable Subject Matter
Claims 18, 20 are allowed.
Claims 2-3, 5, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowable subject matter of claim 2 is the inclusion of the limitation a controller on the substrate and horizontally spaced apart from the first lower stack in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations “plurality of first lower semiconductor chips stacked on each other” and “controller” in combination with all other limitations in claim 2 and 1.
The primary reason for the allowable subject matter of claim 3 is the inclusion of the limitation wherein each of the redistribution connector, the first upper connector, and the second upper connector includes a bonding wire in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations “redistribution connector” and “bonding wire” in combination with all other limitations in claim 3 and 1.
The primary reason for the allowable subject matter of claim 5 is the inclusion of the limitation a controller on the substrate and horizontally spaced apart from the first lower stack; and a second lower stack on the substrate, the second lower stack including a plurality of second lower semiconductor chips stacked on each other, wherein the second lower stack is horizontally spaced apart from the first lower stack across the controller in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations “controller”, “first lower stack”, and “second lower stack” in combination with all other limitations in claims 5 and 1.
The primary reason for the allowable subject matter of claim 15 is the inclusion of the limitation a controller on the substrate and horizontally spaced apart from the first lower stack; and a second lower stack on the substrate, the second lower stack including a plurality of second lower semiconductor chips stacked on each other, wherein the second lower stack is horizontally spaced apart from the first lower stack across the controller in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations “controller”, “first lower stack”, and “second lower stack” in combination with all other limitations in claims 15 and 9.
The primary reason for the allowable subject matter of claims 18 and 20 is the inclusion of the limitation a controller on the substrate and horizontally spaced apart from the first lower stack in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations “controller” and “first lower stack” in combination with all other limitations in claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Marcos D. Pizarro/           Primary Examiner, Art Unit 2814                                                                                                                                                                                             
/WILLIAM H ANDERSON/            Examiner, Art Unit 2817